The opinion of the court was delivered by
Marshall, J.:
The plaintiff recovered judgment for damages sustained by her in a collision with an automobile driven by the defendant, who appeals.
The action was tried without a jury. The facts shown by the evidence were that the plaintiff, in an automobile driven by her husband, was going west on the north side of a public road; that the defendant, in an automobile, was driving east about eight feet behind a Ford car on the south side of the road, and attempted to drive around that car; that immediately after getting from behind the Ford car he saw the car driven by the plaintiff’s husband coming from the east, and realized that unless he could get out of the way' a collision would take place; that he attempted to drive out of the road to the north; that the plaintiff’s husband saw the defendant drive out from behind the Ford car, realized that a collision was about to take place, and attempted to drive along the extreme north side of the road so as to give the defendant room to pass between the car driven by the plaintiff’s husband and the Ford car; and that a collision then occurred. There was conflicting testimony as to the speed of the two cars — each side testified that the other was driving rapidly — and there was conflicting testimony as to which car struck the other.
The defendant contends that the plaintiff’s husband was guilty of contributory negligence as a matter of law. That cannot be true, because the evidence did not show conclusively that he was driving at an unreasonable rate of speed. There was evidence which tended *44to show that he was on the proper side of the road and was exercising what care he could to avoid a collision with the defendant’s car. The result of the trial depended entirely on the evidence. The questions for determination were for the trier of facts, and the conclusions reached on the evidence are final.
The judgment is affirmed.